Citation Nr: 1815038	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ingrown toenail of the left great toe, and its residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in March 2017, at a travel board hearing in St. Petersburg, Florida; a transcript of that hearing is associated with the claims folder and has been reviewed.

The claim was remanded by the Board in August 2017 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Veteran seeks entitlement to service connection for ingrown toenail of the left great toe. The issue was remanded in August 2017 by the Board in order for the RO to obtain a VA medical examination and opinion on the matter.

The Veteran was afforded an examination in November 2017. The examiner opined that the Veteran's claimed condition less likely than not incurred in or was caused by the claimed in-service injury, event, or illness. Here, the examiner noted the Veteran's STRs reflecting treatment for ingrown toenail of the left great toe and its eventual removal. However, the examiner concluded that there was no evidence to support the nexus between the Veterans's left great toe and his military service. The examiner further stated that there was no chronic treatment for his ingrown toenail.

In addition, the examiner concluded that the Veteran's ingrown toenail of the left great toe clearly and unmistakably existed prior to service; and was clearly and unmistakably not aggravated beyond its natural progression. The examiner explained that there is no evidence that there was a problem with ingrown toenail prior to service and was not a chronic issue during service.

The Board finds the November 2017 medical opinion to be inadequate. Here, the examiner's opinion is inconsistent with the rationale provided and the claims folder. First, while the examiner concluded that there was no evidence to support the nexus between the Veterans's left great toe and his military service; the medical examination reported the Veteran's ingrown toenail had its onset in 1974 during his military service. Further, though the examiner opined that the Veteran's ingrown toenail existed prior to service, the examiner then stated that the there is no evidence that there was a problem with an ingrown toenail prior to service. As such, the Board finds the November 2017 opinion to be inconsistent and inadequate.

When a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). As such, the Board finds the November 2017 opinion to be inadequate and must remand for a supplemental opinion discussing the examiner's determination, which considers the entire claims folder, to include the above noted evidence. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental medical opinion in regard to the claims to service connection for ingrown toenail of the left great toe, and its residuals. The clinician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's ingrown toenail of the left great toe, and its residuals, are related to, or aggravated by his active military service; and

b.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's ingrown toenail of the left great toe, and/or its residuals, manifested during military service.

The examiner is required to provide a complete rationale for all opinions rendered, based on the examiner's clinical experience, medical expertise, and established medical principles. Reference to relevant evidence of record should be included, as appropriate. Any opinion provided must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal. If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




